DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 03/05/21 has been entered. 
	Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 03/05/21 in response to the final Office Action mailed 12/04/20.  
Status of Claims
3)	Claims 1, 10, 12, 15, 18, 19, 28 and 30 have been amended via the amendment filed 03/05/21.
	Claim 29 has been canceled via the amendment filed 03/05/21.
	Claims 1, 6-8, 10, 12-25, 27, 28 and 30 are pending.  
	Claims 1, 10, 12-20, 25, 28 and 30 are under examination. 
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action References.
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection Withdrawn
6)	The objection to claim 28 made in paragraph 32 of the Office Action mailed 12/04/20 is withdrawn in light of Applicants’ amendment to the claim.
Objection(s) to Specification
7)	The instant specification is objected to for the following reason(s):
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
comprised within one or more immune checkpoint modulator(s).
Rejection(s) Moot
8)	The rejection of claim 29 made in paragraph 30 of the Office Action mailed 12/04/20 under 35 U.S.C § 103 as being unpatentable over Declerck et al. (Future Oncology 10: 91-105, 2013, of record) as evidenced by Ramlau et al. (J. Thoracic Oncol. 3: 735-744, 2008, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
9)	The rejection of claims 1, 12-19 and 28 made in paragraph 26 of the Office Action mailed 12/04/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or the base claims.    
10)	The rejection of claim 18 made in paragraph 28(a) of the Office Action mailed 12/04/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the claim. 
11)	The rejection of claim 15 made in paragraph 28(b) of the Office Action mailed 12/04/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the claim. 
12)	The rejection of claim 19 made in paragraph 28(c) of the Office Action mailed 12/04/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn.
13)	The rejection of claim 16 made in paragraph 28(d) of the Office Action mailed 12/04/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim. 
14)	The rejection of claims 1, 10, 13-20, 28 and 30 made in paragraph 30 of the Office Action mailed 12/04/20 under 35 U.S.C § 103 as being unpatentable over Declerck et al. (Future Oncology 10: 91-105, 2013, of record) as evidenced by Ramlau et al. (J. Thoracic Oncol. 3: 735-744, 2008, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim or the newly found art applied below. 
15)	The rejection of claim 25 made in paragraph 31 of the Office Action mailed 12/04/20 under 35 U.S.C § 103 as being unpatentable over Transgene: Clinical Study Protocol No. Report on Deliberation Results, pages 1-56, 26 June 2014 (of record) in view of Declerck et al. (Future Oncology 10: 91-105, 2013, of record) is withdrawn in light of the newly found art applied below. 
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
16)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
17)	Claim 19 is rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.   
Claim 19 includes the limitations: “one or more immune checkpoint modulator(s) comprise(s) one or more anti-immune checkpoint antibody/antibodies”. Applicants referred to line 9 of page 26 to line 15 of page 31 and original claims 1-11 for support. However, these parts of the specification and said original claims fail to provide descriptive support for one or more anti-immune checkpoint antibody/antibodies that are comprised within one or more immune checkpoint modulator(s). Therefore, the above-identified limitation(s) in claim 19 and the current scope of the claim are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).  
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s).  See MPEP 714.02 and 2163.06, which, with respect to newly added or amended claims, requires Applicants to show support in the original disclosure for the claims.  
18)	Claims 1, 10, 12-20, 25, 28 and 30 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.”  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
Instant claim 1 is representative of the claimed invention and it is drawn to a combination product comprising (i) a therapeutic vaccine and (ii) one or more immune checkpoint modulator(s), wherein said therapeutic vaccine comprises a modified vaccinia virus Ankara (MVA) encoding the MUC-1 antigen and IL-2, and wherein said one or more immune checkpoint modulator(s) comprise(s) a human or humanized monoclonal antibody that specifically binds to PD-1. Claims 28, 29 and 20 are drawn to a similar combination product. While the one or more immune checkpoint modulator(s) in the combination product claimed in claim 28 is a human or humanized monoclonal antibody that specifically binds to the PD-1 species, the one or more immune checkpoint modulator(s) in the combination product claimed in claims 1 and 20 or in the kit claimed in claim 25 comprise(s) within the one or more immune checkpoint modulator(s) a human or humanized monoclonal antibody or antibodies that specifically bind(s) to the PD-1 species. The combination product of claim 12 has to have the one or more human or humanized monoclonal antibody or antibodies immune checkpoint modulator(s) expressed by the MVA that encodes the MUC-1 antigen and IL-2.  While the one or more immune checkpoint modulator antibody of claim 30 binds specifically to human PD-1, a human or humanized monoclonal antibody/antibodies recited in the other claims specifically bind(s) to any generic PD-1 and thus represent(s) a very huge genus encompassing within its/their enormous scope an unlimited number of structurally variable species of human or humanized monoclonal antibody/antibodies that specifically bind(s) to PD-1 of unlimited structure, source or origin. The broadly claimed combination product including the one claimed in claim 12, a composition comprising the same, and the components of the claimed kit are required to have therapeutic functions to treat any proliferative disease or any infectious disease of incredible breadth as is evident from at least claims 21 and 22.  However, at the time of the invention, Applicants were not in possession of the broadly claimed product or composition, since a representative number and variety of species that are variable, structure-wise and epitope specificity-wise, within the vast genus of one or more immune checkpoint modulators and of human or humanized monoclonal antibody/antibodies species has not been correlated with the requisite broad proliferative disease-treating and infectious disease-treating therapeutic functions when provided in 
A sufficient description of a genus may be achieved by means of recitation of a representative number of species falling within the scope of the genus or by describing structural features common to the genus that constitute a substantial portion of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Ariad, 598 F.3d at 1350 quoting Eli Lilly and Co., 119 F.3d 1568-1569). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, [c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-alpha with A2 specificity, can result in a claim that does not meet the written description even if the human TNF-alpha protein is disclosed because antibodies with those properties have not been adequately described.” Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1977-78 (Fed. Cir. 2011). For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural ‘stepping stone’ to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d at 1875. The Court in Abbvie v. Centocor (Fed. Cir. 2014) held that a disclosure of many different antibodies, neutralizing antibodies to IL-12 with a particular binding affinity in that case, was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative the full diversity of the genus. The Court further noted that functionally defined genus-claims can inherently be vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or predict what would be covered by the functionally claimed genus. The Court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co. Inc., F.3d, 2004 WL 260813 (Fed. Cir. 13 Feb. 2004). In the instant case, the structure of a representative number and variety of human or humanized monoclonal antibody/antibodies species, and of a representative number of immune checkpoint modulator species comprising said human or humanized monoclonal antibody/antibodies species that are divergent with respect to their structure and PD1-epitope correlated with the above-identified broad proliferative disease-treating and infectious disease-treating therapeutic functions when provided in combination with the MVA-MUC1-IL2 therapeutic vaccine. 
The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

Furthermore, the written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. MPEP 2163 states [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts, as in the instant case, are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, there is a lack of adequate written description of a representative number of structurally diverse human or humanized anti-PD-1 monoclonal checkpoint modulator species, the structure of which is correlated with the requisite, very broad proliferative disease-treating and infectious disease-treating therapeutic functions when provided in combination with the recited therapeutic MVA-MUC1-IL-2 vaccine. A showing of structure-function correlation and reduction to practice in the instant application is limited to a combination of TG4010 or MVATG9931, i.e., MVA-MUC1-IL-2, and mPD1 RMP1.14 IgG2a antibody, which combination is correlated with tumour growth-delaying function in a CT26-MUC1 lung tumor mouse model. See Example 5 and Figure 8. As disclosed in the as-filed specification, the RMP1.14 IgG2a is not a human or humanized anti-PD-1 monoclonal antibody species and therefore, is not representative of the entire genus of the claimed human or humanized monoclonal antibody/antibodies that specifically bind(s) to any PD-1. This is important because there is no predictability that human or humanized anti-PD-1 antibody species encompassed within the scope of the claims and specifically binding to divergent linear or conformational epitopes along AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). This is important because there is no predictability that human or humanized anti-PD-1 antibody or antibodies species and immune checkpoint modulators comprising said antibody or antibodies encompassed within the scope of the claims, each specifically binding to divergent linear and/or conformational epitopes within the PD-1 sequence species, i.e., full-length PD-1, truncated PD-1, PD-1 variants and mutants, would have the anti-tumor therapeutic function when combined with a therapeutic vaccine comprising an MVA virus encoding MUC-1 antigen and IL-2. Although the as-filed specification mentions human anti-PD-1 monoclonals such as Nivolumab, a 2019 published report entitled Transgene Reports on the Combination Trial of TG4010, Chemotherapy and Nivolumab in Non-Small Cell Lung Cancer, pages 1-5, 12 December 2019 reported that the overall response rate was not reached in a Phase 2 clinical trial of the combination regimen comprising the virus-based TG4010 immunotherapeutic MVA vaccine designed to express the coding sequences of the MUC1 tumor-associated antigen and the interleukin-2 cytokine (IL-2) and Nivolumab. This report published the statement of the CEO of Transgene stating: ‘We are obviously very disappointed with the outcome of this Phase 2 trial which …. did not sufficiently increase the response rate in this patient population …’. See page 1. Clearly, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed variant genus and the full scope of the invention.  
	With regard to the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and .…. cover any compound later actually Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). A mere plan or wish is insufficient to satisfy the provisions of 35 U.S.C § 112 (pre-AIA ), first paragraph. A mere idea or unsubstantiated function is insufficient for written description. In an unpredictable art, the precise structure correlated with the requisite therapeutic function against any proliferative disease and any infectious disease is required.  The specific description or guidance, not general description or guidance is needed.  Clearly, Applicants did not have possession of, or did not reduce to practice, the invention as claimed at the time of the invention.     
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  Applicants have not shown that the full scope of the invention was ‘ready for patenting’ and that the invention was complete. Due to the therapeutic unpredictability in the art of proliferative diseases and infectious diseases, the lack of sufficient written description, and the lack of structure-function correlation in the as-filed specification, those of skill in the art would not conclude that Applicants were in possession of the claimed scope and the variant antibody genus based on the data disclosed in the instant specification. Note that the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph is severable from its enablement provision. The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372-73 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). The instant specification fails to provide adequate written description for the broadly claimed antibody genus and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the at the time the application was filed. The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing. Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
19)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

20)	Claims 1, 10, 12-20 and 25 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 10 is ambiguous, incorrect and/or indefinite in the limitations: ‘antibody/antibodies antibody’. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants delete the second recitation of ‘antibody’.
	(b)	Claim 1, as amended, is ambiguous, confusing and indefinite in the limitations: “one or more immune checkpoint modulator(s) comprise(s) ….. monoclonal antibody that specifically binds to …” [Emphasis added]. The as filed specification and claims 28 and 30 identify an anti-PD1 monoclonal antibody as an immune checkpoint modulator. See lines 27-28 of page 4. Is the recited monoclonal antibody molecule comprised within the one or more immune checkpoint modulator(s), i.e., is this a monoclonal antibody comprised within an antibody or antibodies? If not, to be consistent with the as-filed disclosure and the format used, for example in claim 28, it is suggested that Applicants replace the above-identified limitations with the limitations --one or more immune checkpoint modulator(s) is a  ….. monoclonal antibody that specifically binds to ….--.
	(c)	Analogous rejection and criticism apply to claim 19, as amended, with regard to the limitations: “one or more immune checkpoint modulator(s) comprise(s) one or more anti-immune checkpoint antibody/antibodies” [Emphasis added].  
	(d)	Analogous rejection and criticism apply to claims 20 and 25 with regard to the limitations: “one or more immune checkpoint modulator(s) comprising a ….. monoclonal 
	(e)	The dependent claim 10 is indefinite for lacking sufficient antecedence in the limitation ‘PD-1’.  
	(f)	Claim 14 is vague, ambiguous and indefinite in the limitations ‘mg/kg’ because per kg of what is not understood. Is the recited mg present per kg of the combined product that includes the immune checkpoint modulator antibody? 
	(g)	Claims 10 and 12-19, which depend directly or indirectly from claim 1, are also rejected as being indefinite due to the indefiniteness identified supra in the base claim.
Rejection(s) under 35 U.S.C § 103
21)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
22)	Claim 25 is rejected under 35 U.S.C § 103 as being unpatentable over Transgene: Clinical Study Protocol No. TG4010.09, pages 1-52, 08 July 2005 (0f record) and Report on Deliberation Results, pages 1-56, 26 June 2014 (of record) in view of Rountree et al. (WO 2015/069571 A1, of record).
8 pfu for subcutaneous or intramuscular injections. TG4010 or MVA-MUC1-IL2 anti-cancer vaccine was formulated for intramuscular administrations in amounts of 5 x 106 pfu every three weeks or every week, 5 x 107 pfu every three weeks, and 5 x 108 pfu weekly. See sections 1.2, 1.3.1, 5.1 and 5.2 on page 22/52; the column bridging pages 4/52 and 5/52, and section 5.3 of page 23/52 of Transgene Clinical Study Protocol No. TG4010.09, pages 1-52, 08 July 2005. 
	Furthermore, vials containing a therapeutically effective amount of the Nivolumab checkpoint modulator were also known and available in the art at the time of the invention. For instance, the document entitled Report on Deliberation Results, pages 1-56, 26 June 2014 disclosed vials (containers) comprising specific amounts or doses of Nivolumab for use in anti-cancer therapy.  See at least page 5.
	With the teaching of the combined therapy for treatment of cancer with a combined product comprising a MUC1 antigen-encoding or expressing modified MVA virus and at least one anti-PD1 antibody such as a human or humanized monoclonal antibody (see claims 29, 22, 23, 42, 40 and 45; and section [0144]), Rountree et al. taught providing each of the elements in a kit. See claims 47 and 49. 
	Given that both the MVA vaccine encoding the MUC-1 antigen and IL-2 as well as the human anti-PD-1 mAb, each present in a vial (container), were known in the art at the time of the invention as taught by Transgene Clinical Study Protocol No. TG4010.09 and the document entitled Report on Deliberation Results as set forth supra, and given the routine practice of having such elements in a kit as taught by Rountree et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to 
assemble the two containers or vials in to a kit to produce the instant invention for the expected benefit of simple convenience, portability, and economy for the user. It is ‘prima facie obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose, in order to form a third product to be used for the very same purpose. ‘[T]he idea of combining them flows logically from their having been individually taught in the prior art.’ See MPEP 2144.06. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since the recited elements were known and available in the prior art and having such elements in a kit was also known in the art, one skilled in the art would have had the elements in a kit as claimed by known methods with no change in their respective functions, having them in a kit would have yielded predictable results to one of ordinary skill in the art at the time of the Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). In KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination --something the court called ‘ordinary innovation’-- is not patentable.  This can be true even if there is no teaching, suggestion, or motivation to make the combination. KSR International Co. v. Teleflex Inc.,127 S. Ct. 1727, 1741 (2007) also discloses that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results’. To establish obviousness, it is not necessary that the motivation come explicitly from the reference itself.  The natural presumption that two individually art-known agents are beneficial in a kit and would provide a third composition also useful as a kit flows logically from each having been individually taught in the prior art. It should be noted that what would reasonably have been known and used by one of ordinary skill in the art need not be explicitly taught. See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). In the instant case, the teachings expressly and impliedly taught in the cited references provide sufficient reason, suggestion, or motivation to combine their teachings. The test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Obviousness does not require absolute predictability (see In re Lamberti, 192 USPQ 278), but only a reasonable expectation of success (see In re O’Farrell, 7 USPQ 2d 1673, Fed. Cir. 1988).  
	Claim 25 is prima facie obvious over the prior art of record.
23)	Claims 1, 10, 13-20, 28 and 30 are rejected under 35 U.S.C § 103 as being unpatentable over Foy et al. (US 20160271239 A1) (‘239) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003).
The reference of Foy et al. (‘239) is applied in this rejection because it qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.
	Foy et al. (‘239) disclosed a pharmaceutical combination product or therapeutic composition or vaccine for use in combination therapy against cancer comprising a pharmaceutically acceptable carrier and the recombinant modified vaccinia virus (MVA) encoding at least one tumor-associated antigen (TAA) and at least one anti-PD1 antagonist, i.e., at least one immune checkpoint modulator. See sections [0033], [0032], [0031], [0027], [0086], [0087] and [0088]. In one embodiment, said at least one anti-PD1 antagonist in the composition 2 to 108 or 108 to 1010, i.e., a therapeutically effective amount. Foy et al. (‘239) expressly taught their composition to include the immunomodulatory IL-2 as a part of a poxvirus vector. See sections [0034], [0035], [0155], [0151], [0168], [0088], [0145], [0168], [0162], the 2nd sentence of section [0070]; and [0183]. The components of prior art product are formulated for intravenous administration and the optimization of the number of administrations is within the skill and knowledge of one skilled in the art. See section [0089]. The prior art composition is formulated for simultaneous, i.e., concomitant, administration, or sequential administration of the MVA vaccine and the one or more antibody immune checkpoint modulator, i.e., for MVA administration before the antibody administration. See section [0182]. 
	Foy et al. (‘239) are silent on the IL-2 being encoded by the MVA encoding the MUC1.
	However, the MVA encoding both the MUC1 antigen and IL-2 was well known and available in the art at the time of the invention. For example, Rochlitz et al. taught the TG4010 vaccine product, the modified vaccinia virus (MVA) comprising DNA sequences and expressing the human MUC1 antigen and human interleukin-2 (IL-2). A immunotherapeutic composition comprising a therapeutically effective amount of said vaccine was used in a human clinical trial. See title; abstract; the first full paragraph in right column of page 691; section entitled ‘Study design’ in right column of page 691; Tables 1, 4 and 5; and the first sentence of the last full paragraph og ‘Discussion’. Rochlitz et al. taught the important role of the IL-2 component in the TG4010 by teaching that the human IL-2 cytokine exprssed by the TG4010 immunotherapeutic vaccine has an important function as an adjuvant in the cell-mediated and humoral immune responses and in the activation of the cytotoxic function of LAK and NK cells and memory CTLs. See 2nd full paragraph in right column of page 697.
	Given the express teachings of Rochlitz et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to have Rochlitz’s TG4010 vaccine product, i.e., the MVA encoding both the MUC1 antigen and IL-2, in place of Foy’s (‘239) recombinant MVA encoding the MUC-1 antigen to produce the instant invention. Given the express teachings of Rochlitz et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously imparting or providing cell-mediated and humoral immune responses-enhancing, and LAK and NK cells’ and memory CTLs’ cytotoxic function-activating adjuavnt KSR International Co. v Teleflex Inc. 82 USPQ2d 1385 (US 2007) at page 1395. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) ("Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness])." As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor.").
	With regard to formulating for the number or frequency of administrations, the mg/kg of the anti-immune checkpoint antibody/antibodies, and the pfu of the MVA recited in claim 19, it would have been prima facie obvious to optimize, via routine and conventional standardization, the number of administrations and the amount/dose of the MVA and the antibody since such an optimization or standardization was well within the skill and knowledge of one skilled in the art. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to determine all operable and optimal number of administrations and the amount/dose of the MVA and the recited antibody because each is an art-recognized result-effective variable, which would have been routinely determined and optimized in the pharmaceutical art. Further, the determination of the optimal dosages and the frequency of administrations are well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). ''Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.'1 In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). ''[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
	Claims 1, 10, 13-20, 28 and 30 are prima facie obvious over the prior art of record.
24)	Claims 1, 10, 13-20, 25, 28 and 30 are rejected under 35 U.S.C § 103 as being unpatentable over Foy et al. (US 20170266270 A1 filed 05/13/2014) (‘270) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003).
The reference of Foy et al. (‘239) is applied in this rejection because it qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.
	Foy et al. (‘270) disclosed a pharmaceutical combination product, a therapeutic composition or vaccine, or kits for use in combination therapy against cancer comprising a pharmaceutically acceptable carrier and the recombinant pox virus, i.e., modified vaccinia virus (MVA) encoding at least one tumor-associated antigen (TAA) and at least one anti-PD1 antagonist, i.e., at least one immune checkpoint modulator or inhibitor. In one embodiment, said at least one anti-PD1 antagonist immune checkpoint inhibitor in the composition is a therapeutically effective amount of an antibody such as a human or humanized monoclonal antibody that specifically binds to PD-1 and said at least one preferred tumor-associated antigen in the composition is a therapeutically effective amount of the MUC-1 antigen, the dosage of the immune check point antagonist antibody being about 0.5 mg/kg to about 3.0 mg/kg, i.e., a therapeutically effective amount, and the amount/dose of the recombinant pox virus being 105 to 1010 TCID50, or 107-1010 TCID50, 108-1010 TCID50, 108-109 TCID50 i.e., a therapeutically effective amount or approximately 108 pfu to approximately 108 pfu. The human and humanized monoclonal anti-PD1 antibodies taught by the prior art are those known in the art including at least Nivolumab and lambrolizumab, the same anti-PD1 antibodies used by Applicants in the instant application. See title; abstract; the line between sections [0158] and [0159]; claims 160, 165, 163, 162, 161, 159, 169, 168 and 167; 3rd sentence of section [0157]; sections [0151], [0152], [0162], [0167], [0242], [0241], [0251] to [0255], [0270], [0271], [0273], [0279], [0075], [00183], [00185], [0132], and [0163]. The components of prior art product are formulated for intravenous administration and the optimization of the number of administrations is within the 
	Foy et al. (‘270) are silent on the IL-2 being encoded by the MVA encoding the MUC1.
	However, the MVA encoding both the MUC1 antigen and IL-2 was well known and available in the art at the time of the invention. For example, Rochlitz et al. taught the TG4010 vaccine product, the modified vaccinia virus (MVA) comprising DNA sequences and expressing the human MUC1 antigen and human interleukin-2 (IL-2). A immunotherapeutic composition comprising a therapeutically effective amount of said vaccine was used in a human clinical trial. See title; abstract; the first full paragraph in right column of page 691; section entitled ‘Study design’ in right column of page 691; Tables 1, 4 and 5; and the first sentence of the last full paragraph og ‘Discussion’. Rochlitz et al. taught the important role of the IL-2 component in the TG4010 by teaching that the human IL-2 cytokine exprssed by the TG4010 immunotherapeutic vaccine has an important function as an adjuvant in the cell-mediated and humoral immune responses and in the activation of the cytotoxic function of LAK and NK cells and memory CTLs. See 2nd full paragraph in right column of page 697.
	Given the express teachings of Rochlitz et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to have Rochlitz’s TG4010 vaccine product, i.e., the MVA encoding both the MUC1 antigen and IL-2, in place of Foy’s (‘270) recombinant MVA encoding the MUC-1 antigen to produce the combination product, composition and kit of the instant invention. Given the express teachings of Rochlitz et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously imparting or providing cell-mediated and humoral immune responses-enhancing, and LAK and NK cells’ and memory CTLs’ cytotoxic function-activating adjuavnt functions of the IL-2 cytokine to the MVA vaccine component of Foy’s (‘270) combination composition product or kit. Substitution of one art-known KSR International Co. v Teleflex Inc. 82 USPQ2d 1385 (US 2007) at page 1395. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) ("Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness])." As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor.").
	With regard to formulating for the number or frequency of administrations, the mg/kg of the anti-immune checkpoint antibody/antibodies, the pfu of the MVA, and administration interval(s) recited in claim 19, it would have been prima facie obvious to optimize, via routine and conventional standardization, the number of administrations, the amount/dose of the MVA and the antibody and the administration interval(s) since such an optimization or standardization was well within the skill and knowledge of one skilled in the art. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to determine all operable and optimal number of administrations, the amount/dose of the MVA and the recited antibody, and the administration interval(s) because each is an art-recognized result-effective variable, which would have been routinely determined and optimized in the pharmaceutical art. Further, the determination of the optimal dosages, the frequency of administrations, and the administration interval(s) were well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). See MPEP§ 2144.05 part II. ”[I]t is not In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). ''Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.'1 In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). ''[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
	Claims 1, 10, 13-20, 25, 28 and 30 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestion(s)
25)	(a)	In line 4 of claim 28 and line 3 of claim 1, for clarity, it is suggested that Applicants delete the limitation ‘an’ from within the limitation ‘(an MVA)’ as it is unnecessary.
	(b)	In the base claim 1, for clarity, it is suggested that Applicants replace the abbreviated limitation ‘PD-1’ with the limitation --programmed cell death protein 1 (PD-1)--.
Relevant Art
26)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure:
		The use of combined therapy for treatment of cancer using a Modified Vaccinia Ankara (MVA) vector expressing and delivering a cancer antigen combined with the immune checkpoint inhibiting anti PD-1 antibody was well known in the art at the time of the invention. 	
For example, Hardwick et al. (Clin. Cancer Res. Author Manuscript. DOI: 10.1158/1078-0432.CCR-13-3361, pages 1-34, Online publication 01 July 2014, of record) taught the p53MVA therapeutic vaccine, a Modified Vaccinia Ankara vector expressing and delivering the full length wild type human p53, combined with the immune checkpoint inhibiting anti PD-1 antibody and it’s in vivo use against cancer.  See 7th and 6th full paragraphs under ‘Discussion’ and the section ‘Translational Relevance’.  The p53MVA vaccine was formulated for subcutaneous administration at a dose of 1 x 108 pfu, or 5.6 x 108 pfu. The p53MVA vaccine was present in a vial (container) with phosphate buffered saline and lactose at a concentration of 1.3 x 108 pfu/ml, or 7.0 x 108 pfu/ml. The anti-PD1 antibody was present at a concentration of 5 micrograms per ml. The PD-1 blockade enhanced the vaccine-induced anti-p53 T cell responses. See section ‘Experimental Design’ under Abstract; 4th full paragraph under ‘Introduction’; first full paragraph under ‘Methods’; 8th sentence under the section ‘Cell Culture’; and section ‘Dose Escalation’. 
	

Conclusion
27)	No claims are allowed.
Correspondence
28)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. The Fax number for submission of amendments, responses and/or papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
29)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
30)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        	

March, 2022